



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



Westnav Container Services Ltd. v. Freeport Properties
  Ltd.,









2010 BCCA 33




Date: 20100125

Docket: CA036928

Between:

Westnav Container Services Ltd.

Appellant

(
Petitioner
)

And

Freeport Properties Ltd.

Respondent

(
Respondent
)






Before:



The Honourable Madam Justice Saunders





The Honourable Madam Justice D. Smith





The Honourable Madam Justice Garson




On appeal from: Supreme
Court of British Columbia, February 17, 2009
(
Westnav Container Services Ltd. v. Freeport Properties Ltd.,
2009 BCSC
184, Docket No. S087300)




Counsel for the Appellant:



M. Andrews, Q.C.
S. Coval







Counsel for the Respondent:



J. Fraser





Place and Date of Hearing:



Vancouver, British
  Columbia





October
  26, 2009





Place and Date of Judgment:



Vancouver, British
  Columbia





January 25, 2010









Written Reasons by
:





The Honourable Madam Justice Saunders





Concurred in by:





The Honourable Madam Justice D. Smith





The Honourable Madam Justice Garson






Reasons for Judgment of the
Honourable Madam Justice Saunders:

[1]

At issue is the jurisdiction of an arbitrator to issue a corrected
award. The corrected award confirmed the original decision while deleting portions
of the award that discussed an erroneous fact and supplementing the discussion
of the basis of the award. The Supreme Court of British Columbia dismissed a
petition to quash the award, and that dismissal is appealed to this Court.

[2]

The arbitration was conducted under the
Commercial Arbitration Act
,
R.S.B.C. 1996, c. 55, to settle the fair market rent for a property leased by
the appellant Westnav Container Services Ltd. The property, near the Fraser
Surrey Docks, was leased by the owner to the respondent Freeport Properties
Ltd., and subleased to Westnav. Westnav exercised a right to renew the sublease
in December 2004, extending the lease through January 2019.

[3]

Disputes arose between Westnav and Freeport and were settled by an
agreement remitting the determination of rent, on the basis of fair market value,
to arbitration.

[4]

The arbitration was held in April 2008 before Mr. Leon Getz, Q.C. Each
party presented expert evidence tendered by an appraiser. The appraiser called
by Westnav, Mr. Dybvig, described the premises as generally poor; the appraiser
called by Freeport, Mr.Johnston, described the premises as fair to average. The
arbitrator stated he was inclined to the assessment of the Westnav tendered
appraiser.

[5]

The appraisers utilized different methods in determining the fair market
rental value of the property. The appraiser called by Westnav employed a method
described as rate-times-value method, and estimated the fair market rent at $282,500
per year. The appraiser called by Freeport used a direct comparison approach
and estimated the fair market rent at about $740,000 per year.

[6]

The arbitrator accepted the direct comparison method used by the
appraiser called by Freeport, but not his conclusion as to the fair market
rental value. The arbitrator found the fair market rent to be $660,000 per
year.

[7]

The direct comparison approach required the arbitrator to review the
comparability of other properties. In his analysis the arbitrator mistakenly
said the rent for a property known as the Ewen property was $4.38 per square
foot for the building. In fact that rent represented the rent for both the
building and the land.

[8]

In light of this error, Westnav applied to the arbitrator for correction
of what appears to be an accidental or arithmetical error in paras. 90 to 94
of the Award, or alternatively for clarification pursuant to s. 27 of the
Act
.
Freeport contended the award should remain as it was, arguing the error could
make no difference to the original award.

[9]

On September 17, 2008 the arbitrator released the corrected award. The
covering letter acknowledged the error, but stated that the decision as to rent
was the same. The corrected award deleted the mention of the Ewen property from
the analysis and included fresh passages explaining the original conclusion.
Westnav characterizes the additional explanation as an alternate explanation.
Freeport characterizes it as an expanded explanation.

[10]

Westnav objected to the arbitrators actions. It sought, by petition, a
declaration that the arbitrator had exceeded his powers by amending the award
to correct an error, a declaration the arbitrator had committed an arbitral
error by failing to observe the rules of natural justice when amending the
award, and an order in the nature of
certiorari
setting aside the award
and ordering a new arbitration before a new arbitrator.

[11]

Mr. Justice Silverman dismissed the petition. He concluded the
arbitrator had not engaged in new analysis, but rather had clarified his
original reasoning as permitted by s. 27 of the
Act
, and thus had
not exceeded his jurisdiction. He held, further, the arbitrator had not
violated principles of natural justice. He concluded there was therefore no
basis on which to set the award aside.

[12]

Westnav appeals from the order dismissing its petition. It contends Mr.
Justice Silverman erred in law in finding the arbitrator had not exceeded his
powers under the
Commercial Arbitration Act
to correct errors, and in finding
the process comported with the principles of natural justice.

The
Commercial
Arbitration Act

[13]

The arbitrator relied upon s. 27 of the
Act
. That section
provides:

27  (1) On the
application of a party or on the arbitrator's own initiative, an arbitrator may
amend an award to correct

(a) a clerical or typographical
error,

(b) an accidental error, slip,
omission or other similar mistake, or

(c) an arithmetical error made in a
computation.

(2) An application by a party under
subsection (1) must be made within 15 days after the party is notified of the
award.

(3) An amendment under subsection
(1) must not, without the consent of all parties, be made more than 30 days
after all parties have been notified of the award.

(4) Within 15 days after being
notified of the award, a party may apply to the arbitrator for clarification of
the award.

(5) On an application under
subsection (4), the arbitrator may amend the award if the arbitrator considers
that the amendment will clarify it.

(6) Within 30 days after receiving the award, a party may
apply to the arbitrator to make an additional award with respect to claims
presented in the proceedings but omitted from the award, unless otherwise
agreed by the parties.

[14]

By definition in s. 1 the award is both the result and the reasons:

"award" means the decision of an arbitrator on the
dispute that was submitted to the arbitrator and includes

(a) an interim award,

(b) the reasons for the decision,
and

(c) any amendments made to the award under this Act;

[15]

A party may apply to the Supreme Court of British Columbia to set aside an
award under s. 30:

30  (1) If an
award has been improperly procured or an arbitrator has committed an arbitral
error, the court may

(a) set aside the award, or

(b) remit the award to the
arbitrator for reconsideration.

(2) The court may refuse to set
aside an award on the grounds of arbitral error if

(a) the error consists of a defect
in form or a technical irregularity, and

(b) the refusal would not
constitute a substantial wrong or miscarriage of justice.

(3) Except as provided in section 31, the court must not set
aside or remit an award on the grounds of an error of fact or law on the face
of the award.

[16]

Arbitral error, referred to in s. 30, is defined in s. 1:

"arbitral error" means an error that is made by an
arbitrator in the course of an arbitration and that consists of one or more of
the following:

(a) corrupt or fraudulent conduct;

(b) bias;

(c) exceeding the arbitrator's
powers;

(d) failure to observe the rules of
natural justice;

Discussion

1.
Jurisdiction

[17]

Westnav complains that the corrected award removes all reference to the
Ewen property in Part Nine of the original award and inserts a new section
discussing properties not referred to in the arbitrators original analysis in
place of reference to that property. It contends the arbitrator was permitted
to correct the ruling to deal with his misstatement of the rent of the Ewen
property but was not permitted by the
Act
to remove his reliance on the
Ewen property rent as a comparable, having relied upon it in the original
award. It submits that in deleting the fact of his reliance upon it, the
arbitrator deleted something that is not in error (his reliance), and so acted beyond
his jurisdiction. Nor was he empowered by the
Act
, says Westnav, to
alter the balance of his analysis.

[18]

Freeport agrees the arbitrator made an accidental error regarding the
Ewen property rent, but says it was open to him to both correct the error (by
deleting it) and to clarify the basis of his award by explaining that the erroneously
described comparable, the Ewen property, was not the foundation for the award.
It characterizes the corrected award as saying the arbitrator did not rely upon
the Ewen property in the original award, and says the arbitrator, having said he
had omitted to explain how he reached his decision on value in the first
instance, was entitled to explain how he arrived at the valuation. Freeport
says this discussion is within the powers of an arbitrator set out in
s. 27. It submits the challenge is more akin to an allegation that the
arbitrator has backfilled his reasons to support a knowingly incorrect result
and so would seem to be more a complaint of arbitral error under (a) of the s.
1 definition (corrupt or fraudulent conduct), than of exceeding the
arbitrators powers or failing to observe the rules of natural justice referred
to in (c) and (d) of that definition. Freeport urges us to put trust in the
arbitrator, and to conclude his corrections are in the nature of correcting
an accidental slip (s. 27(1)) and clarification (s. 27(5)).

[19]

The question is both one of characterizing the nature of the changes to
the award made by the arbitrator, and of interpreting the statute to determine
the scope of an arbitrators authority after an arbitration award is published.
It is not, with respect, a matter of trusting the arbitrator. Nor is it a
matter of his integrity, which is unquestionably high. Rather, it is,
objectively
,
a question of where the permissible boundary of change is, so as to preserve
the integrity of commercial arbitration and to keep the arbitrator within his role
as contemplated by the Legislature.

[20]

Prior to passage of the
Act
in 1996 the ability of an arbitrator
to alter the face of the decision was limited to the traditional slip rule,
which allows correction of accidental slips, omissions and clerical errors. Interpretation
of the
Arbitration Act
, which had remained much the same from its
initial passage in 1893, prohibited an arbitrator from clarifying an award once
it was published, on the basis the arbitrator was
functus officio
. Any
re-working of an award could be done only after application to a court and an
order remitting the matter to the arbitrator. See, for example,
Gulf Islands
Intermediate and Personal Care Society v. Hospital Employees Union Local No.
180
, [1984] B.C.J. No. 184 (B.C.S.C.).

[21]

In 1986, in a comprehensive rewriting of the regulatory framework for
commercial arbitration as part of a bid to make commercial arbitration a more
attractive dispute resolution process, provision was made for clarification of
an award by an arbitrator.

[22]

In other jurisdictions, though the model is not identical, the trend in
legislation and jurisprudence also has been to give more scope for post-award
alterations by an arbitrator. Thus, for example, in
Mutual Shipping Corp. of
New York v. Bayshore Shipping Co. of Monrovia (The Montan)
, [1985] 1 All.
E.R. 520 (C.A.);
Gannet Shipping Limited v. Eastrade Commodities Inc.
,
[2002] 1 Lloyds Rep. 713 (Q.B.  Comm. Ct); and
AHT v. Tradigrain
,
[2002] 2 Lloyds Rep. 512 (Q.B.), the courts discuss the scope of an
arbitrators jurisdiction to remedy an error in an award as part of the slip
rule.

[23]

In
Mutual Shipping Corp.
, Sir John Donaldson M.R. addressed the
distinction in the slip rule between a clerical error and an error arising from
an accidental slip or omission, and an intended decision which the arbitrator
later accepts as erroneous, saying at p. 526:

The High Court slip rule (RSC Ord 20, r 11), which is
similarly worded, was considered only recently by this court in
R. v.
Cripps, ex p Muldoon
[1984] 2 All ER 705, [1984] QB 686. We there pointed out
the width of the power, but also drew attention to the fact that it does not
enable the court to have second thoughts (see [1984] 2 All ER 705 at 711-712,
[1984] QB 686 at 697).

It is the distinction between having second thoughts or
intentions and correcting an award of judgment to give true effect to first
thoughts or intentions, which creates the problem
. Neither an arbitrator nor
a judge can make any claim to infallibility. If he assesses the evidence
wrongly or misconstrues or misappreciates the law, the resulting award or
judgment will be erroneous, but it cannot be corrected either under s 17 or
under Ord 20, r 11. It cannot normally even be corrected under s. 22. The
remedy is to appeal, if a right of appeal exists. The skilled arbitrator or
judge may be tempted to describe this as an accidental slip, but this is a
natural form of self-exculpation. It is not an accidental slip. It is an
intended decision which the arbitrator or judge later accepts as having been
erroneous.

[Emphasis
added.]

[24]

In
Gannet Shipping Ltd.
the court permitted the arbitrator not
only to correct an agreed error, but also to correct the order of costs which
followed upon the original incorrect conclusion. Langley J. said at para. 24:

...
The authorities draw distinctions between errors
affecting the expression of the tribunals thought (which can be corrected) and
errors in the tribunals thought process (which cannot)
and to not
permitting corrections to reflect second thoughts. I do not think such
distinctions are material in the present context. Granted an error in the
amount of the award was properly corrected, I do not think these principles
preclude the tribunal from addressing the question whether the corrected figure
may reveal other errors. If an error properly falls to be corrected, how it is
to be corrected and its consequences is always likely to involve some new
consideration.

[Emphasis
added.]

[25]

In
AHT v. Tradigrain
the court considered s. 57 of the
Arbitration
Act

1996
(U.K.), 1996, c. 23, a provision in substance much like our
s. 27. The section permits an arbitrator to correct an award so as to remove
any clerical mistake or error arising from an accidental slip or omission or
clarify or remove any ambiguity in the award. The court concluded that inadequate
rationale or incomplete reasons would require clarification, and that such
clarification is permitted under the arbitration scheme. The court held that issuing
further reasons, where reasons are incomplete, and providing reasons, where
none are given, can be within the jurisdiction of an arbitrator. However
AHT
does not deal with the question of an arbitrator resiling from reasoning earlier
set out.

[26]

Westnav contends that under our
Act
an arbitrator should be
subject to the same limitation on correction of his thought process. Further it
submits that the provision allowing the Arbitrator to clarify the award does
not permit the arbitrator to substantially re-write his rationale for the
decision which, it says, he did in this case. The appellant urges us to
conclude the changes made in the corrected award are corrections in the
tribunals thought processes  second thoughts, as it were.

[27]

Freeport contends the arbitrator was within his jurisdiction in
clarifying the award by setting out more fully his reasoning process, and did
not cross the line described in these cases.

[28]

Section 27, in permitting correction of accidental errors and slips, and
in permitting clarification, contemplates amendment of an original award
through change to the reasons for the decision, whether or not the change affects
the result. Yet there is a line between permitted correction and clarification,
and alteration that strays into the thought processes. The distinction drawn in
Mutual Shipping Corp.
and
Gannet Shipping Ltd.
between expression
of the tribunals first thoughts, and corrections that reflect second thoughts,
is equally applicable here. While the expanded language in s. 27 from the
provisions of the former legislation is intended to assist with finality of the
arbitration process and limit applications that bounce the final determination
between the arbitrator and the courts, it does not contemplate any shift of the
well understood prohibition, founded in the concept of
functus officio
, against
subsequent alterations in either the thought processes or the basis of the
award. Such amendments step beyond correction of an accidental slip or error,
and beyond clarification. Indeed the word clarification implies adherence to
the same thought processes, but with more precise expression of the thought.

[29]

By appealing, Westnav assumes the task of persuading us the judge erred
in law in his analysis, or reached a conclusion not supported by the record
before him.

[30]

In stating the applicable principles on the issue of jurisdiction and
distinguishing between correcting expression and having second thoughts, the
judge correctly referred to the distinction discussed in
Gannet Shipping
Ltd.
and
Mutual Shipping Corp.
, and adopted the statement of the
principle in J. Kenneth McEwan, Q.C. & Ludmila B. Herbst,
Commercial
Arbitration in Canada: A Guide to Domestic and International Arbitrations
(Aurora, Ont.: Canada Law Book, 2008) at 9-50  9-51:

Authorities draw a distinction between errors affecting the
expression of the tribunals thought (which can be corrected) and errors in the
tribunals thought process (which cannot) and do not permit corrections to
reflect second thoughts.

... If the arbitrator assesses
the evidence wrongly or misconstrues or misappreciates the law, the resulting
award or judgment will be erroneous, but it cannot be corrected as an
accidental slip or omission. The remedy is to appeal, if a right of appeal
exists.

[31]

I am, however, respectfully of the view that in spite of reference to
the correct principles, the judge erred by imputing to the arbitrator a view of
the relevance of the Ewen property to his original thinking not expressed by
the arbitrator, and by failing to consider the objective view of the events.

[32]

I consider it to be of assistance to refer directly to the two awards.
The original award was structured in thirteen parts. The first eight described
the issues, the property, the evidence of valuation adduced by both parties and
their responses to each others case, including correct references to the Ewen
property. Analysis of the material before him started in Part Nine, entitled
CONCLUSIONS AS TO MARKET RENT FOR LEASED PREMISES, leading with this line:

[81]      Given the state of the
evidence and in particular the contrasting approaches and opinions of Messrs.
Dybvig and Johnston, it seems virtually inescapable that in essence I must
choose between their respective approaches. ...

[33]

The arbitrator made his choice known later in Part Nine:

[84]      I have come to the
conclusion, on balance and taking account of Westnavs criticisms, that Mr.
Johnston has the better view on this and that the indices that in the end he
relies on [footnote deleted] can fairly and without distortion and for the
reasons that he gave be considered comparables. ...

[34]

The arbitrator then said he did not agree, however, with that
appraisers final opinion as to value, and went on to express his own
conclusions. Under the heading Building value the arbitrator discussed two
properties that had been advanced as comparables, the Topco property (in his
para. 89) and the Ewen property (in his para. 90). As to the Topco property, the
arbitrator found the appraisers seemingly heavy reliance upon it to support
his valuation was not justified. The arbitrator then said as to the Ewen
property, wrongly referring to the rent as for the building only:

[90]
It was common
ground between Mr. Johnston and Mr. Dybvig that, at least in terms of size,
site coverage, building quality and rail access, the Ewen Avenue property is
comparable to the Leased Premises;
and both of them seemed to agree that
the $3.75 per square foot building rental rate in effect there as at July 1,
2006 was low as a guide to the market rent of the building component of the
Leased Premises and required upward adjustment. As indicated, in 2005 the
building rent effective as of October 1, 2006 for that property was fixed at
$4.38. Mr. Johnston, as I have said, [footnote deleted] considered Ewen Avenue
significantly inferior to the Leased Premises. My own view is that he has
exaggerated the relative merits and demerits of Ewen Avenue as compared to
those of the Leased Premises.

[Emphasis
added.]

[35]

The arbitrator then concluded:

[91]      Making the best
judgment that I can of the information in evidence, I have reached the conclusion
that the fair market rent for the building component of the Leased Premises,
was $5.35.

[36]

From there, still in Part Nine of his award, the arbitrator went on to
value canopies and the surrounding land, concluding:

[94]      In summary, then, I conclude that the market rental
value for the Leased Premises as at July 1, 2006 was:




Building



64,057 sq. ft



$5.35



$342,705







Canopies



21,701 sq. ft



$3.00



$65,103







Land



290,133 sq. ft



$0.87



$252,415







TOTAL*











$660,223.00






*           rounded

In the result the fair market rental
value of the Leased Premises for the five year term from July 1, 2006 to June
30, 2011 is $3,300,000.

[37]

In his ruling on the application to correct or clarify the award, the
arbitrator said:

[13]      Since paragraph [90] is the only place in this
section of the Award in which any reference is made to the Ewen Avenue lease,
deleting it might appear to respond comprehensively to Mr. Covals point.
I
think, however, that this is a superficial view of that point  which goes,
rather, to my apprehended reliance on Ewen Avenue as the principal basis for my
conclusion.

[14]
I can understand how a reader might form that
view. It is clear, in retrospect, that this section of the Award simply fails
to explain how and why I reached my conclusion as to building value.

[15]      As a result, the mere removal of paragraph [90] is
not enough. If it is removed, the components of this section are:

(a)        an
observation concerning the condition of the building (paragraph [88]);

(b)        a
reservation about the weight attributed by Mr. Johnstone to the Topco lease
(paragraph [89]); and

(c)        a
statement of my conclusion that the fair market rent for the building component
was $5.35 (paragraph [91]).

[16]      While the conclusion
in paragraph [91] is perhaps not technically a
non sequitur
it is
certainly not explained by paragraphs [88] and [89]. In this sense this section
of the Award is simply defective. It fails to provide what the parties have a
right to expect and an arbitrator must deliver, namely, a reasoned decision
[footnote deleted]. I acknowledge the failure. I cannot think of a creditable
explanation for it.

[Emphasis
added.]

[38]

The arbitrator then deleted para. 90 of the original award, rewrote the
two previous paragraphs and supplemented the award with eight paragraphs
discussing the Topco property and other properties referred to in the summary
of evidence. He made no reference at all to the Ewen property in this
discussion.

[39]

In reviewing this trail of writing the judge said:

[53]      I am satisfied that the Correction Ruling in this case
is the type of clarification contemplated by s. 27. It is a clarification of
the Arbitrators reasoning in the original Award. He did not embark upon a new
analysis or rationale. He acknowledged in the ruling that the building value
component of the Award had been inadequately explained, and he proceeded to
make it more understandable. He indicated that the reasoning in the Correction
Ruling is not a new analysis. I am satisfied that this is so.

[54]      The Arbitrator could have simply deleted the word
building from paragraph 90 and permitted everything else to remain as it was.
I accept that his reason for not doing so was because he felt compelled to
provide the comprehensive analysis of his reasoning, which he acknowledges
should have been present in the original Award.

[55]      The Arbitrator changed nothing from the Award. He
simply augmented it to fill in a gap in his analysis by explaining how he
determined building rent in the first place.

[56]      The Correction Ruling
provides supplemental reasons to the Award. Supplemental reasons are not the
same as changed reasons.

[40]

The trial judge then found that the Ewen property was not the principle
factor in the reasoning of the arbitrators original award, and that the
valuation was based on all the information in the evidence, not just that
particular site.

[41]

With respect, I do not consider it can be said, as the judge did in
para. 55, that the arbitrator changed nothing in his award.

[42]

The arbitrator deleted, in the discussion as to valuation in his
corrected ruling, all reference to one of only two properties he had originally
specifically referred to in his comparative analysis. While it is correct to
say, as the judge did at para. 58, that the arbitrator referred in para. 91 of
the original award to the information in evidence and thus broadly recognized
the body of evidence before him, this ignores the specific reference to the
property. It must be taken by the reference to the Ewen property in para. 90 of
the original award that the evidence of this property was material to the
decision. It was not open to the arbitrator, in my view, to simply delete all
reference to evidence which was sufficiently cogent to him as to comparability
that he made prominent mention of it in the original award.

[43]

Objectively, the appearance is that the arbitrator has changed his mind
as to the comparability of the subject property to the Ewen property. I do not
understand the arbitrator to deny that he originally considered the Ewen
property comparable to the property in issue. If the Ewen property was
reasonably comparable, the fact that the rent was for both land and buildings would
be relevant to valuation. Nevertheless, it was ignored entirely in the analysis
in the corrected award.

[44]

The arbitrator did say he recognized he had failed to give reasons for
reaching his conclusion, and proceeded to provide reasoning in several
paragraphs discussing other properties referred to in the evidence. It may have
been open to him to write these paragraphs in the spirit of completing
incomplete reasons as suggested in
AHT v. Tradigrain
, and I make no
final determination of that issue, but it was not open to him to do so without
any reference to evidence he had earlier put into a position of prominence.

[45]

The arbitrator recognized this difficulty in his corrected award in the
passages at paras. 13 and 14 of his correction ruling, replicated and underlined
above.

[46]

The matter of releasing additional reasons after a decision has been
announced is delicate. Certainly in the realm of arbitration the
Act
contemplates additional and corrective, to a degree, rulings.

[47]

As I earlier stated, the issue is not one of the integrity of the
arbitrator. I recognize in this unfortunate situation the arbitrator has sought
to rescue the arbitration process through his correction ruling. However, and
with respect, I have come to the view that in doing so he has stepped outside
his jurisdiction. The matter is one of the integrity of the arbitration
process. Viewed objectively one may ask whether an objective bystander, reading
these awards, could have confidence in the outcome in light of the arbitrators
silence in the corrected award on the effect of the Ewen property as a
comparable on his analysis, given its prominence in the analysis in the
original award. I conclude the answer is in the negative. I consider an
objective review of the award reveals a correction in reasoning through
exclusion from the reasons of a factor previously considered material, creating
objectively an impression the corrected award was an alternate explanation for
the result rather than clarification of the original reasoning.

[48]

This, in my view, goes beyond s. 27. As it is not permitted by s. 27, it
exceeded the arbitrators powers and is an arbitral error. I conclude the judge
erred in finding it was not.

[49]

The question, then, is remedy. Freeport urges us, if we find error, to
remit the matter to the arbitrator. It says reference to a new arbitration goes
beyond the remedy originally available to Westnav under s. 30 of the
Act
.

[50]

Section 30 permits this Court to do nothing in respect to the award even
if arbitral error is found, to set the award aside, or to refer the matter back
to the arbitrator.

[51]

In my view, given the sequence of events and the basis for my
conclusion, neither doing nothing nor sending it back to the arbitrator are
appropriate responses, even recognizing the delay and expense that is attendant
on my decision. I would allow the appeal and set the award aside.

The
Honourable Madam Justice Saunders

I AGREE:

The Honourable Madam Justice D. Smith

I AGREE:

The Honourable Madam Justice Garson


